t c summary opinion united_states tax_court roger g maki and lilane j gervais petitioners v commissioner of internal revenue respondent docket no 12958-17s filed date roger g maki and lilane j gervais pro sese patsy a clark for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related penalty2 with respect to petitioners’ tax_year the deficiency is in large part attributable to the disallowance of travel and away from home expense deductions claimed in connection with petitioner roger maki’s timberland activity the issues remaining for our consideration are whether petitioners paid business_expenses and if so whether they are ordinary and necessary travel and away from home expenses background petitioners resided in washington state when their petition was filed during petitioners’ residence was in des moines king county washington roger maki petitioner during the early 1980s inherited from his mother more than acres of washington state land the land was in two counties and petitioner traveled substantially every week to take care of and monitor timber on the land the round trip from petitioners’ residence to and from the properties was approximately miles for each visit the inherited land was valuable because of the timber situated on it 2at trial respondent conceded the sec_6662 penalty petitioner has continuously experienced physical problems and needs to walk and stay active one way he has accomplished this and also provided for his future was to plant trees and care for them so that they could be harvested for future financial needs petitioner began this process during the 1980s after he inherited the land from his mother as of the time of trial the trees were approaching maturity and two of the properties had trees with a harvest value of over dollar_figure million before one of petitioner’s properties was stripped of fir trees during a time when he was very very sick and not mobile enough to check on the trees on the property commercial timber companies hire people to regularly check and patrol their timberland to curb or thwart illegal harvesting petitioner was unable to afford the cost of hiring people to check and patrol that is one of the reasons he regularly visited the timber properties to make sure that he did not lose value because of illegal harvesting or other types of damage on his visits he also planted trees and monitored his properties for any other activity including the posting of signs on trees which might signify improper intended use of his trees petitioner maintained a log listing the days that he visited and stayed on the properties the log along with other records was maintained in the building he uses when visiting the properties petitioner used the log to make a summary of his visits during so that he could present it to respondent during the pretrial phase of his case after he prepared the summary the original contemporaneous logs and other records were stolen when the building in which they were maintained was vandalized the summary reflects that petitioner was present at the timber properties a total of days during the summary also reflects that petitioner made round trips from his residence to the timber properties some of the visits were as short as one day but most were three-day visits petitioners’ income_tax return reflects that their sources of income were social_security_benefits interest dividends capital_gains and pensions petitioner’s timber activity was reported on a schedule c profit or loss from business attached to the joint income_tax return no income from the timber activity was reported for the year and the following deductions were claimed car and truck expense dollar_figure insurance dollar_figure taxes and licenses dollar_figure travel dollar_figure and other expenses away from home per_diem dollar_figure in the notice_of_deficiency respondent disallowed only the dollar_figure of travel_expenses and the dollar_figure of per_diem expenses the only other adjustment in the notice_of_deficiency is an increase to gross_income for social_security_benefits received and not reported of dollar_figure petitioners have not contested the social_security income adjustment discussion respondent’s contentions with respect to the disallowed deductions are that petitioners have not adequately substantiated the expenditures and or shown that they were ordinary and necessary business_expenses petitioners counter that they must monitor the property to protect the timber and that their testimony and documentation substantiate and justify the claimed deductions sec_162 provides for the deduction of ordinary and necessary business_expenses including travel_expenses while away from home in the pursuit of a trade_or_business those expenses must be incurred while away_from_home_overnight 326_us_465 we note that respondent has not questioned whether petitioner is engaged in a business activity or whether he was away from home when he visited the timber properties accordingly we proceed to decide the amount if any of the travel and away from home deductions to which petitioners are entitled respondent’s primary argument with respect to substantiation is that petitioner did not provide a log and the information he provided was inaccurate petitioner established a normal pattern of travel usually three days each week and that pattern rarely varied he always traveled to the same locations his testimony that he maintained a log is credible and his summary received in evidence was extracted from the log he maintained in any event the repetitive pattern of travel would be easily verified because it was essentially the same each week that fact along with petitioner’s credible testimony is sufficient to show the occasions on which he traveled to and visited the lumber properties accordingly we have found that petitioner made trips and spent days at his timber properties during finally we are persuaded that petitioner’s travel_expenses were ordinary and necessary because of the need to monitor the timber and to maintain and plant trees a self-employed_individual can deduct meal expenses computed at the federal rate established for the locality in which meal expenses were incurred while away from home see revproc_2011_47 sec_1 2011_42_irb_520 the federal published rate is deemed substantiated for purposes of sec_1 5t b i and c temporary income_tax regs fed reg date self-employed individuals may not use this method to substantiate lodging_expenses see revproc_2011_47 sec_1 petitioners used the per_diem rates for luxury water travel to compute the annual per_diem deduction the rates used ranged from dollar_figure to dollar_figure per day and are intended for away from home expenses_incurred on an ocean liner or cruise_ship the rates are based on the highest federal per_diem rates which include lodging meals and incidentals using the luxury rates petitioners computed and deducted dollar_figure in away from home per_diem expenses for we note that petitioners did not provide any evidence of the lodging_expenses actually incurred in the timber activity during under revproc_2011_47 2011_42_irb_520 the federal per_diem rate for meals that applies to many smaller localities including the counties in which petitioner’s timber land is situated is dollar_figure petitioner through his testimony and the summary taken from his logs has shown that he was away from home on business for days during accordingly he is entitled to deduct dollar_figure of per_diem expenses for times dollar_figure petitioner’s dollar_figure travel deduction was computed at the permitted per mile rate times the number of round trips we have found he made during to his properties although respondent questioned whether petitioner had traveled for business he did not question the established mileage rate because we have found both that petitioner’s travel was for business and that the mileage in his logs was substantiated he is entitled to the dollar_figure deduction to reflect the foregoing and concessions of the parties decision will be entered under rule
